Citation Nr: 0025869	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-40 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
aseptic necrosis of the hips.  

2.  Entitlement to service connection for aseptic necrosis of 
the hips.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
VA Regional Office (RO) in Atlanta, Georgia, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  Evidence of a possible relationship between an old hip 
trauma sustained in service and avascular necrosis has been 
received since the RO's October 1995 decision.  As no nexus 
evidence was previously of record, this evidence must be 
considered in order to fairly decide the merits of the claim.

2.  The record is replete with diagnoses of aseptic or 
avascular necrosis.  

3.  The veteran was hospitalized for four days for injuries 
sustained in a motor vehicle accident in 1973, during his 
service.  

4.  The record includes medical opinion evidence, August 1998 
and October 1998, stating that it was possible that an old 
hip trauma sustained in an MVA could cause AVN [avascular 
necrosis].



CONCLUSION OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for avascular necrosis is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
avascular necrosis of the hips is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

We note that the newly submitted evidence includes a record 
dated August 1998 from a Dr. N, and an October 1998 VA 
consultation record.  The August 1998 letter, shows that the 
veteran asked about the etiology of his problem, which the 
examiner stated "evidently this is avascular necrosis, and 
he states that he thinks it is due to an injury he sustained 
in 1973 when he had a fractured pelvis."  The examiner notes 
that he did not treat the veteran at that time, that it was 
difficult to say one way or the other, and that other 
providers "evidently can give a more updated opinion on 
this", but also opines "It is certainly possible that 
avascular necrosis can be caused by trauma."  

The October 1998 VA opinion presents essentially the same 
question, followed by the statement "old left hip trauma in 
a MVA could cause AVN".  

This evidence is new and material, as it pertains to the 
specific question as to whether there is a nexus between the 
veteran's service, specifically an MVA, and his currently 
diagnosed disorder.  Thus, the claim is reopened and we must 
now determine whether it is well grounded.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As some evidence has been presented to show that the 
veteran's avascular necrosis is possibly or plausibly related 
to service ("quite certainly possible"), we determine that 
a minimally well grounded claim has been presented.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (only in 
conjunction with a second,  somewhat less speculative 
statement, is a minimally well grounded claim present.)

Thus, insofar as a well grounded claim has been presented, 
the appeal is granted.  However, as explained more fully 
below, we also must point out that a remand is necessary in 
this case.  

	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for avascular 
necrosis is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
avascular necrosis is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As indicated above, we noted that medical opinions have been 
submitted showing that there was plausibly a relationship 
between avascular necrosis and a motor vehicle accident 
incurred during service.  The RO denied the veteran's claim, 
in part, on that basis that the radiographic or clinical 
evidence did not show that a fracture was shown.  However, 
the medical evidence in this case shows that it is plausible 
only that avascular necrosis may be due to trauma sustained 
in an MVA, and does not limit the opinion to evidence of a 
fracture.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

However, we note that additional evidence submitted by the 
veteran shows that because the examiners did not have the 
opportunity to examine the veteran or his records from the 
initial injury, an opinion could not be given.  Therefore, we 
determine that additional clarification is required in this 
case, and a medical opinion is necessary.  

Therefore, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a comprehensive VA records review to 
be followed by a VA examination by the 
appropriate specialist(s).  

2.  The RO should make the claims folder 
and a copy of this remand available to 
the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  

3.  The examiner should first review the 
veteran's records, paying particular 
attention to: (a) records from the 
alleged MVA in 1973, (b) the subsequent 
treatment records and eventual diagnosis 
of aseptic or avascular necrosis, (c) the 
April 1981 deposition of Dr. R (in claims 
folder #2) indicating FROM of the hips, 
and (d) the medical opinions dated August 
24, 1998, February 15, 1999 (Dr. N); the 
October 1, 1998 VA consultation opinion, 
and the February 26, 1999 opinion (Dr. B) 
showing a possible relationship between 
avascular necrosis and trauma to the hips 
allegedly incurred in the 1973 MVA.  

4.  All tests deemed necessary by the 
examiner are to be performed.  The 
examiner should then provide one of the 
following opinions:  (1) is it as likely 
as not that the veteran's current aseptic 
or avascular necrosis of the hips is 
related to an injury or disease sustained 
during service?, OR (2) is it more likely 
than not, that the veteran's current 
aseptic or avascular necrosis is not due 
to service. 

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then re-adjudicate the 
veteran's claim.  The RO should consider 
carefully and with heightened mindfulness 
the benefit of the doubt rule, if 
applicable.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

7.  Then, if the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  
Then, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is so informed, but 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals




 


- 6 -


